Ship-source pollution and penalties for infringements (debate)
The next item is the report by Luis de Grandes Pascual, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending Directive 2005/35/EC on ship-source pollution and on the introduction of penalties for infringements - C6-0142/2008 -.
rapporteur. - (ES) Mr President, Vice-President of the Commission, Commissioner for Transport, Mr Tajani, President-in-Office of the Council, ladies and gentlemen, personally, I cannot imagine a greater finishing touch to the end of this parliamentary term than the adoption of this proposal for a directive on ship-source pollution and the introduction of penalties, including criminal penalties for pollution offences, which I hope will receive everyone's support.
The consensus we have reached suggests that we have widespread support for the proposal and that it will be adopted tomorrow at first reading. Apart from the tremendous effort made by the three institutions during the negotiations phase, this is mostly due to the fact that we agree that the Community needs to take action in order to combat serious offences against the environment.
It is certainly true that Member States were initially suspicious, given that the measure intended for adoption - the Community's acquisition of powers in the area of criminal law - will not be the fruit of a reform of the Treaties but, instead, will be achieved through legislation which, in addition, is unquestionable and of immense significance.
All this is derived from the need to address widespread problems in maritime transport, such as the worrying escalation of illicit operational discharges of ship-source polluting substances. Although we already have current international regulations to minimise this situation - the Marpol 73/78 convention - we are increasingly seeing glaring shortcomings as regards application and compliance; it has also been observed that the civil liability systems governing ship-source pollution in force at present are not sufficiently dissuasive.
Malpractice in certain areas of European coastlines is so recurrent that some of those responsible for maritime transport prefer to carry out the illicit practice of polluting, because it costs them less to pay the administrative penalty than to comply with the relevant legislation. Such behaviour has transformed the former principle of 'the polluter pays' into 'pay to pollute'.
Indeed, by introducing criminal penalties on account of the severity and social stigma they carry in comparison with administrative penalties, the European Union is trying to deter potential polluters from any kind of contravention.
The reform is the fruit of negotiations with the Council, represented by the Czech presidency which, by the way, deserves my full praise, since it has had no shortage of political difficulties to face throughout its term of office; it is a combination of a structural reform of the directive, which does not affect the foundations of Parliament's mandate and which fully respects the principle of subsidiarity, since the directive establishes the principle of sanctioning actions in the terms defined by the Court of Justice ruling, while leaving Member States to define the types of penalties.
Furthermore, it consolidates the difference between minor discharges and major infringements and the corresponding penalties these deserve. Thus far, we had succeeded. We simply had to reiterate the agreements reached in the debate and the adoption of Directive 2005/35/EC and of Council Framework Decision 2005/667/JHA, but according to the new legal basis, since the aforementioned rulings bring about the possibility that the Community legislator may adopt measures relating to the criminal law of Member States.
The main innovation we have added to this amending proposal, which will enable us to go a step further in our fight against environmental infringements in the maritime transport sector, is that it claims - as was defended by this rapporteur from the very first day - that repetition of minor discharges involving water pollution can also constitute a criminal infringement.
I am pleased to see I have not fought this battle alone, for Parliament lent me its support through members of the Committee on Transport and Tourism; the Commission and the Council, in the end, understood the significance and scale of my proposal.
May I express my sincere thanks to the shadow rapporteurs who have helped me in my endeavours and who have provided support in the tough negotiations with the Council and the Commission; I wish to acknowledge the draftsmen of the opinion of the Committee on Legal Affairs and the Committee on the Environment, Public Health and Food Safety for their contributions. We finally reached a compromise solution with regard to the date on which the directive shall come into force, which will be in the next 12 months.
Ladies and gentlemen, I believe that today we all have reason to be satisfied, for, with the adoption of this legislation and the approval of the third maritime package at the beginning of March, the European Union has strengthened its position as a leader in maritime safety. I am certain, ladies and gentlemen, that we will be an example to others.
Mr President, honourable Members, the Commission cannot help but be delighted at the outcome we are seeing, which will lead to the adoption of a new directive amending the previous one.
This will fill the legal vacuum created following the ruling by the Court of Justice annulling Framework Decision No 2005/667, which established the nature, type and level of criminal penalties for the illegal discharge of polluting substances at sea. Once adopted, the directive will make it possible to fight more effectively against those responsible for polluting the seas. The text that Parliament is about to adopt is, therefore, an important addition to the third maritime safety package signed by the presidents of both Parliament and the Council at the end of your last plenary session.
The compromise text currently being discussed is slightly different from the Commission's original proposal, although I have to say that the essential points have remained unchanged: firstly, the criminal nature of the penalties to be imposed for illegal discharges, and secondly, the possibility of prosecuting all those responsible for such discharges, including legal persons.
For this reason, the Commission supports the text, even if it does introduce separate treatment for minor infringements and repeated minor infringements. On the other hand, I can appreciate that the Council and Parliament have thought it desirable for discharges that do not lead to a deterioration in water quality to not necessarily be subject to criminal proceedings. Even more so than Parliament, I am keen to see small discharges criminally punished; although they may not be very serious, they can lead, precisely because they are repeated, to real pollution of the marine environment.
The compromise reached concerning the question of repeated minor infringements gives a more specific definition of 'repetition' and can therefore be accepted by the Commission, which, I repeat, is pleased with the outcome reached thanks to the work of the Commission staff and Members of this House. I thus believe we can say today we are happy to be sending out a message on reducing the pollution of our seas.
rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety. - Mr President, the legal vacuum created by the relevant ruling of the European Court of Justice necessitated the amendment of the directive under debate. It is incredible that a legal-basis error has caused a delay in the implementation of such an important directive, and has without doubt been detrimental to our marine environment. Lessons can and must be learned by all concerned in order to avoid such occurrences in the future.
The main issue at this point in time is to speedily amend the proposed directive and get it on the road to implementation as soon as possible. Only then can we envisage the widespread problem of the increase in the incidence and scale of illegal operational discharges of ship-source polluting substances being brought under control, and only then will our task of fighting to keep our seas clean have real hope of success.
In conclusion, I wish to thank the rapporteur for the excellent work he has done on this report.
draftsman of the opinion of the Committee on Legal Affairs. - (DE) Mr President, marine pollution is only the focus of interest when there has been a dramatic accident. Then there are serious debates about the threats to our oceans from this ongoing pollution. Unfortunately, the subject is always largely ignored in the interim. We must take seriously the constant and repeated violations of the law which make just as significant and just as dramatic a contribution to the threat not only to our oceans but also to our coastlines.
I would like to thank my fellow Members with whom we were able to discuss the issue for taking a consistent approach to the protection of our oceans. I come from a landlocked country, but nevertheless, as a European, I feel responsible for protecting our oceans against ongoing pollution caused by cheap business interests and for integrating the principles of the third maritime package, which is urgently needed, as the Committee on Legal Affairs has proposed.
on behalf of the PPE-DE Group. - (DE) Mr President, Vice-President of the Commission, the Group of the European People's Party (Christian Democrats) and European Democrats supports the version of the amending directive, negotiated by the rapporteur with the Council, which introduces sanctions against ship-source pollution. We would like to congratulate him warmly on his work. We would also like to congratulate the Vice-President, because without the help of the Commission it would not have been possible to come to an agreement with the Council at the first reading. It is a big day for us, because we can complete this important dossier at the end of this period.
We must always remember that the new regulations became necessary because the Court of Justice of the European Communities in its judgments from 2005 and 2007 has finally made it completely clear that legislation, including criminal law, is permitted on the basis of the first pillar. We need this legislation to protect the seas from ships and from the behaviour of captains, shipowners and others. Until now the civil liability legislation has simply not been dissuasive enough.
It is much cheaper to discharge something illegally into the sea. Surely that cannot be right. Therefore, we need effective sanctions. I would like to thank the rapporteur for this three-way agreement, which has been reached between all three institutions. It is clear that serious ship-source pollution must be classified and punished as a criminal offence and minor ship-source pollution can be regarded a regulatory offence, so that there is a distinction between the seriousness of the two types of activity. However - and my third point is very important - repeated minor ship-source pollution should now be regarded as a criminal offence, because it contributes to the overall pollution of the oceans and that is not a trivial matter.
We must send out clear signals in this respect and we call on the Member States - and I hope that someone will pass this call on to the Council - to implement and to apply this directive immediately. We can only protect our oceans by means of dissuasive criminal sanctions.
I too would like to congratulate Mr de Grandes Pascual. I also want to mention that pollution of the sea is really a topic which we must discuss more often. Unfortunately, I can cite the example of the Black Sea where, in just the last two years, the fact that it has become heavily polluted has led to a four-fold increase in the volume of algae, precisely due to a very high concentration of nitrates.
Obviously, maritime transport is unfortunately responsible for some of this pollution. This directive is actually intended to deal with illegal discharges from ships made either through negligence, deliberate intent or carelessness. In practical terms, the directive harmonises the definition of ship-sourced pollution caused by individuals or legal entities, the scope of the response to this and the punitive nature of the sanctions which can be applied in the event of any such violations committed by individuals.
I also want to mention that a set of coherent legislative measures have already been adopted at European level for reinforcing maritime safety and preventing ship-sourced pollution. This legislation refers and applies to flag states, ship owners and classification companies, as well as port and coastal states.
However, it is important for us to tighten the current system of sanctions for illegal discharges from ships by supplementing the relevant legislation. We must emphasise that this legislation was necessary precisely because the existing preventive regulations were not enforced adequately. Unfortunately, the MARPOL 73/78 Convention was not enforced adequately either. This is why I believe that it is important for us to have this legislative package. I also believe the fact that opinions were given by both the Committee on Legal Affairs and the Committee on Petitions highlights the importance of this subject.
(BG) It goes without saying that at a legislative and executive level, the European Commission and European Parliament are in the debt of the European citizens who are ultimately affected by the pollution which has occurred in our marine areas.
I am looking at this issue from the point of view of the previous regulation and its enforcement aimed at protecting the environment, the seas and associated coasts. I would like to reiterate that the regulation and the amendment to the directives are necessary, but are still inadequate. The most important thing of all is how effectively they are enforced.
It cannot be accepted as normal that you can dump your waste in the sea and pay a fine which costs less than complying with the directive's requirements. This is why, above all, attention must be focused on monitoring. Nowadays, there is a sufficiently large number of technological options available to ensure that waters and coasts can enjoy the protection of a long-term policy governing the use and protection of the entire flora and fauna.
I support the proposal to amend the directive as I believe that it is particularly important to set up a specialist body for the European Maritime Safety Agency whose activities will be aimed at implementing this directive.
Mr President, honourable Members, at the end of this debate we must be grateful, I think, for the interinstitutional cooperation between Parliament, Council and Commission, which Mr Jarzembowski underlined in his speech. I would also like to thank the rapporteur for his work.
This time the institutions have shown, even at the end of this parliamentary term, that they are able to work in partnership and come to a solution at first reading, and I believe that this is a message we are sending to citizens, on the eve of the European elections.
A further message in the sensitive area of transport, and, since this will be one of the last debates to involve Parliament's Committee on Transport and Tourism, I take this opportunity to thank all the members of that committee for the work they have done in cooperation with the European Commission and myself, to come up with practical solutions to several important matters, some of which had been dragging on for months. This was made possible thanks to the intelligence of Members of this House, and also to the work we have done to achieve efficient cooperation among our staff, showing that, when bureaucracy has clear-cut tasks, when there are goals to be reached, it is not a barrier for citizens but an effective instrument, alongside politics, with which to meet citizens' needs.
I believe that today, and of course tomorrow with the vote, Parliament will give another demonstration of efficiency and a desire to always work for the people. So, with this debate and with the vote, Commission, Parliament and Council are filling a legal vacuum and enabling Member States, from tomorrow, to better prosecute those who pollute our seas: another step taken by the European institutions to strengthen the rights and freedoms of the European people.
rapporteur. - (ES) Mr President, I shall speak very briefly, for which the honourable Members will be grateful at this time of night: Mr Tajani, many thanks once again because you have shown, as you did in the third maritime package, that your impetus and political skill have brought about an agreement with the Council and made it possible for Parliament, the Council and the Commission to come to an agreement on this occasion and in the final days of this parliamentary term.
I believe that we should congratulate ourselves. I am, of course, grateful to the draftsmen of the opinions, both from the Committee on Legal Affairs and the Committee on the Environment, Public Health and Food Safety, for their close collaboration.
May I reiterate my thanks for the shadow rapporteurs' hard work and collaboration; I am certain that tomorrow's adoption of an agreement at first reading on such an important regulation that is sure to complete the work of the third maritime package, is a success for this Parliament and for the three institutions of the European Union; once again, it justifies the useful codecision procedure which enables us to hold a constructive dialogue to the benefit of all the citizens of the European Union.
Thank you, Commissioner, not only for your work as Commissioner but also as a Member of the European Parliament.
The debate is closed.
The vote will take place tomorrow (Tuesday, 5 May 2009).